DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Continuation filed on 06/27/2022.  Claims 1-20 are pending in the case.  Claims 1, 10, and 11 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,019,011. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain all limitations of the current application.
Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/301,443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because [ each other because they contain all limitations of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-14, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood, IV et al. (hereinafter Underwood, US 2014/0143683) in view of Mesguich Havilio et al. (hereinafter Havilio, US 2014/033175) and Hinckley et al. (hereinafter Hinckley, US 2009/0187824).
In regards to independent claim 1, Underwood teaches a computer-implemented method of displaying a user interface, comprising:
Causing display of a mess on a screen (Underwood, Fig. 3); 
detecting a discard motion (Underwood teaches gestures to delete messages, Underwood, [0040]);
causing display of a discard instruction with varying opacity during the receiving (Underwood teaches that transparency can be adjusted as the gesture is performed, Underwood, [0038]); 
discarding the message (Underwood teaches gestures to delete messages, Underwood, [0040]).
Underwood fails to explicitly teach displaying a discard instruction with varying opacity during the receiving, the opacity increasing in proportion to a range of the discard motion. Havilio teaches displaying a discard instruction with varying opacity during the receiving, the opacity increasing in proportion to a range of the discard motion (Havilio, “the delete confirmation graphic may include a slider and the items to be deleted may increasingly fade-away as the user swipes the slider,” Havilio, [0044]).  It would have been obvious to one of ordinary skill in the art, having the teachings of Underwood and Havilio before him before the effective filing date of the claimed invention, to modify the message deletion taught by Underwood to include fading of deleting items during gesture of Havilio in order to obtain a message deletion system that slowly fades items being deleted. One would have been motivated to make such a combination because it communicates to the user which items are to be deleted thereby allowing a user to stop the deletion process if the items are incorrect.	
In regards to dependent claim 2, Underwood in view of Havilio teaches the method of claim 1, wherein the discard motion is a swiping action (Underwood teaches a swipe gesture, Underwood, [0039]).
In regards to dependent claim 3, Underwood in view of Havilio teaches the method of claim 1, further comprising providing haptic feedback once the minimum motion threshold is reached (Underwood teaches tactile feedback, Underwood, [0038]).
In regards to dependent claim 4, Underwood in view of Havilio and Hinkley teaches the method of claim 1, wherein the opacity increases up to a first opacity and further comprising causing display of the discard instruction at a second opacity greater than the first opacity once the motion threshold is reached (Havilio, “For example, the delete confirmation graphic may include a slider and the items to be deleted may increasingly fade-away as the user swipes the slider. In such an example, when the user releases the slider at the end of its track or delete confirmation path, the items may already be effectively gone,” Havilio, [0044]).  It would have been obvious to one of ordinary skill in the art, having the teachings of Underwood and Havilio before him before the effective filing date of the claimed invention, to modify the message deletion taught by Underwood to include fading of deleting items during gesture of Havilio in order to obtain a message deletion system that slowly fades items being deleted. One would have been motivated to make such a combination because it communicates to the user which items are to be deleted thereby allowing a user to stop the deletion process if the items are incorrect.	
In regards to dependent claim 6, Underwood in view of Havilio teaches the method of claim 1, further comprising sliding the displayed preview along the screen in a direction of and in logarithmic proportion to the discard motion (Underwood teaches showing an animated preview in the direction of the swipe, Underwood, [0029]).
In regards to dependent claim 7, Underwood in view of Havilio teaches the method of claim 6, wherein the direction is downwards and the discard motion is a finger moving downward on a screen (Underwood teaches the vertical axis can be used for gesture inputs, Underwood, [0036]).
In regards to dependent claim 9, Underwood in view of Havilio teaches the method of claim 1, wherein the displayed message includes video (Underwood teaches the message can be videos, Underwood, [0051]).
Independent claim 10 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 11 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 12 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 13 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 14 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 16 is in the same context as claim 6; therefore it is rejected under similar rationale.
Dependent claim 17 is in the same context as claim 7; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 9; therefore it is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood in view of Havilio, Fellenstein et al. (hereinafter Fellenstein, US 2004/0073616) and Ouimet et al. (hereinafter Ouimet, US 2017/0161382).
In regards to dependent claim 5, Underwood fails to explicitly teach displaying a discard warning if the message includes creative tools, the creative tools including special effects. Fellenstein teaches displaying a discard warning based upon specific attributes of the message (Cheng teaches a warning before deleting an object that has children, Fellenstein, [0027]).  It would have been obvious to one of ordinary skill in the art, having the teachings of Underwood and Fellenstein before him before the effective filing date of the claimed invention, to modify the message deletion taught by Underwood to include warning message of Fellenstein in order to obtain a message deletion system that provides a warning message based upon specific message criteria. One would have been motivated to make such a combination because it prevents users from erroneously deleting important messages while not inundating the user with warnings for every single message. 
Ouimet teaches that a message can contain creative tools, the creative tools including special effects, as an attribute of the message (Ouimet, [0059], “Other annotation data that may be stored within the image table 308 is so-called "lens" data. A "lens" may be a real-time special effect”). It would have been obvious to one of ordinary skill in the art, having the teachings of Underwood, Fellenstein, and Ouimet before him before the effective filing date of the claimed invention, to modify the message deletion taught by Underwood to include special effect annotations of Ouimet in order to obtain a message deletion system that provides a warning message based upon special effect annotation data. One would have been motivated to make such a combination because it prevents users from erroneously deleting special effects messages without first seeing the special effect. 
Dependent claim 15 is in the same context as claim 5; therefore it is rejected under similar rationale.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood in view of Havilio, and  Ouimet.
In regards to dependent claim 8, Underwood in view of Havilio teaches all limitations inherited from the independent claim 1 as discussed above. Underwood fails to explicitly teach wherein the displayed message is an ephemeral message having a time-limited duration. Ouimet teaches wherein the displayed message is an ephemeral message having a time-limited duration (Ouimet, [0031]). It would have been obvious to one of ordinary skill in the art, having the teachings of Underwood and Ouimet before him before the effective filing date of the claimed invention, to modify the message deletion taught by Underwood to include ephemeral messages of Ouimet in order to obtain a message deletion system that contains ephemeral messages. One would have been motivated to make such a combination because it ensures that the user is allowing accessing pertinent and up to date messages by removing access to older messages.
Dependent claim 18 is in the same context as claim 8; therefore it is rejected under similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171